 
DIRECTOR AGREEMENT
 
This agreement made as of the 1st day of March, 2011 between BlueFire
Renewables, Inc., a Nevada corporation, with its principal place of business at
31 Musick, Irvine, CA 92618 (“BlueFire”) and Joseph Sparano, with an address of
38 St Tropez, Laguna Niguel, CA 92677, provides for director services, according
to the following:
 
I.      Services Provided
 
BlueFire agrees to engage Joseph Sparano to serve as a member of the Board of
Directors (the “Director”) and to provide those services required of a director
under BlueFire’s Articles of Incorporation and Bylaws (“Articles and Bylaws”),
as both may be amended from time, to time and under the General Corporation Law
of Nevada, the federal securities laws and other state and federal laws and
regulations, as applicable.
 
II.     Nature of Relationship
 
The Director is an independent contractor and will not be deemed an employee of
BlueFire for purposes of employee benefits, income tax withholding, F.I.C.A.
taxes, unemployment benefits or otherwise.  The Director shall not enter into
any agreement or incur any obligations on BlueFire’s behalf.
 
BlueFire will supply, at no cost to the Director:  periodic briefings on the
business, director packages for each board and committee meeting, copies of
minutes of meetings and any other materials that are required under BlueFire’s
Articles and Bylaws or the charter of any committee of the board on which the
director serves and any other materials which may, by mutual agreement, be
necessary for performing the services requested under this contract.
 
III.    Director’s Warranties
 
The Director warrants that no other party has exclusive rights to his services
in the specific areas described and that the Director is in no way compromising
any rights or trust between any other party and the Director or creating a
conflict of interest.  The Director also warrants that no other agreement will
be entered into that will create a conflict of interest with this agreement. 
The Director further warrants that he will comply with all applicable state and
federal laws and regulations, as applicable, including Sections 10 and 16 of the
Securities and Exchange Act of 1934.
 
Throughout the term of this agreement and for a period of six months thereafter,
the Director agrees he will not, without obtaining BlueFire’s prior written
consent, directly or indirectly engage or prepare to engage in any activity in
competition with any BlueFire business or product, including products in the
development stage, accept employment or provide services to (including service
as a member of a board of directors), or establish a business in competition
with BlueFire.
 
IV.    Compensation
 
A.  Retainer
 
BlueFire shall pay the Director a non-refundable retainer of $5,000 per year
during the term of this agreement (prorate for the first year) to provide the
services described in Section I which shall compensate him for all time spent
preparing for, traveling to (if applicable) and attending board of director
meetings during the year; provided, however, that if more than three board
meetings require out-of-town travel time, such additional travel time may be
billed at the rate set forth in subparagraph C. below.  The retainer shall be
provided for portions of the term less than a full calendar year.  This retainer
may be revised by action of BlueFire’s Board of Directors from time to time. 
Such revision shall be effective as of the date specified in the resolution for
payments not yet made and need not be documented by an amendment to this
agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
B.    Stock Grant
 
Subject to approval by the Board of Directors, an annual grant of BlueFire
common stock, par value $.001 per share, shall be made to the Director.  The
grant shall consist of specified number of shares under the term of BlueFire’s
2006 Equity Incentive Plan, as amended, or then effective incentive plan.  The
specified number of shares for a new appointment to the Board shall be 6,000
shares in 2011, and an annual grant at the discretion of the Board.  Currently
this annual grant is 5,000 shares per year for being a director and an
additional 1,000 shares for serving as a committee chairperson.  The amount and
terms of the annual option grant may be revised by action of BlueFire’s Board of
Directors from time to time.  Such revision shall be effective as of the date
specified in the resolution for any grants not yet made and need not be
documented by an amendment to this agreement.
 
C.    Additional Payments
 
To the extent services described in Section I require more than three
out-of-town trips, such additional travel time may be charged at the rate of
$1,000 per day or part thereof.   This rate may be revised by action of
BlueFire’s Board of Directors from time to time for payments not yet made.  Such
revision shall be effective as of the date specified in the resolution and need
not be documented by an amendment to this agreement.
 
D.    Payment
 
Retainer payments shall be made quarterly in cash in advance on the first day of
each accounting quarter.  Additional payments shall be made in arrears.  No
invoices need be submitted by the Director for payment of the retainer. 
Invoices for additional payments under C, above, shall be submitted.  Such
invoices must be approved by BlueFire’s Chief Executive Officer as to form and
completeness.
 
E.    Expenses
 
BlueFire will reimburse the Director for reasonable expenses approved in
advance, such approval not to be unreasonably withheld.  Invoices for expenses,
with receipts attached, shall be submitted. Such invoices must be approved by
BlueFire’s Chief Executive Officer as to form and completeness.
 
V.      Indemnification and Insurance
 
BlueFire will execute an indemnification agreement in favor of the Director
substantially in the form of the agreement attached hereto as Exhibit B.  In
addition, BlueFire will provide directors and officers liability insurance.
 
VI.      Term of Agreement
 
This agreement shall be in effect from the 1st day of March, 2011 through the
last date of the Director’s current term as a member of BlueFire’s Board of
Directors.  This agreement shall be automatically renewed on the date of the
Director’s reelection as a member of BlueFire’s Board of Director’s for the
period of such new term unless the Board of Directors determines not to renew
this agreement.   Any amendment to this agreement must be approved by a written
action of BlueFire’s Board of Directors.  Amendments to Section IV Compensation
hereof do not require the Director’s consent to be effective.
 
VII.      Termination
 
This agreement shall automatically terminate upon the death of the Director or
upon his resignation or removal from, or failure to win election or reelection
to, the BlueFire Board of Directors.
 
In the event of any termination of this agreement, the Director agrees to return
any materials transferred to the Director under this agreement except as may be
necessary to fulfill any outstanding obligations hereunder.  The Director agrees
that BlueFire has the right of injunctive relief to enforce this provision.
 
BlueFire’s obligation in the event of such termination shall be to pay the
Director the retainer and other payments due through the date of termination.
 
 
 

--------------------------------------------------------------------------------

 
 
Termination shall not relieve either party of its continuing obligation under
this agreement with respect to confidentiality of proprietary information.
 
VIII.   Limitation of Liability
 
Under no circumstances shall BlueFire be liable to the Director for any
consequential damages claimed by any other party as a result of representations
made by the Director with respect to BlueFire which are different from any to
those made in writing by BlueFire.
 
Furthermore, except for the maintenance of confidentiality, neither party shall
be liable to the other for delay in any performance, or for failure to render
any performance under this agreement when such delay or failure is caused by
Government regulations (whether or not valid), fire, strike, differences with
workmen, illness of employees, flood, accident, or any other cause or causes
beyond reasonable control of such delinquent party.
 
IX.      Confidentiality
 
The Director agrees to sign and abide by BlueFire’s Director Proprietary
Information and Inventions Agreement, a copy of which is attached hereto as
Exhibit A.
 
X.       Resolution of Dispute
 
Any dispute regarding the agreement (including without limitation its validity,
interpretation, performance, enforcement, termination and damages) shall be
determined in accordance with the laws of the State of California, the United
States of America.  Any action under this paragraph shall not preclude any party
hereto from seeking injunctive or other legal relief to which each party may be
entitled.
 
XI.      Sole Agreement
 
This agreement (including agreements executed in substantially in the form of
the exhibits attached hereto) supersedes all prior or contemporaneous written or
oral understandings or agreements, and may not be added to, modified, or waived,
in whole or in part, except by a writing signed by the party against whom such
addition, modification or waiver is sought to be asserted.
 
XII.    Assignment
 
This agreement and all of the provisions hereof shall be binding upon and insure
to the benefit of the parties hereto and their respective successors and
permitted assigns and, except as otherwise expressly provided herein, neither
this agreement, nor any of the rights, interests or obligations hereunder shall
be assigned by either of the parties hereto without the prior written consent of
the other party.
 
XIII.   Notices
 
Any and all notices, requests and other communications required or permitted
hereunder shall be in writing, registered mail or by facsimile, to each of the
parties at the addresses set forth above or the numbers set forth below:
 
The Director:
 
Attention:
 
Joseph E. Sparano
     
Telephone:
 
 (949) 715-2542
     
Email:
                 
BlueFire:
 
Attention:
 
Arnold R. Klann
     
Telephone:
 
949-588-3767
     
Facsimile:
 
949-588-3972
 

 
 
 

--------------------------------------------------------------------------------

 
 
Any such notice shall be deemed given when received and notice given by
registered mail shall be considered to have been given on the tenth (10th) day
after having been sent in the manner provided for above.
 
XIV.     Survival of Obligations
 
Notwithstanding the expiration of termination of this agreement, neither party
hereto shall be released hereunder from any liability or obligation to the other
which has already accrued as of the time of such expiration or termination
(including, without limitation, BlueFire’s obligation to make any fees and
expense payments required pursuant to Article IV hereof) or which thereafter
might accrue in respect of any act or omission of such party prior to such
expiration or termination.
 
XV.      Severability
 
Any provision of this agreement which is determined to be invalid or
unenforceable shall not affect the remainder of this agreement, which shall
remain in effect as though the invalid or unenforceable provision had not been
included herein, unless the removal of the invalid or unenforceable provision
would substantially defeat the intent, purpose or spirit of this agreement.
 
IN WITNESS WHEREOF, the parties hereto have caused this agreement to be executed
by their duly authorized officers, as of the date first written above.
 
Signature:
Date: 03/01/2011
/s/ Joe Sparano   
By:
 
Joe Sparano
Title:
 
Director



BlueFire Renewables, Inc.
 
Signature:
Date: 03/01/2011
/s/ Arnold R. Klann 
By:
 
Arnold R. Klann
Title:
 
Chairman and Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 